Citation Nr: 1427665	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-17 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

2.  Entitlement to an evaluation in excess of 20 percent prior to June 6, 2012, and in excess of 30 percent thereafter for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION


The Veteran served on active duty from May 1969 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2012, the Board remanded this case for further evidentiary development.  In November 2012, the RO granted a 30 percent disability evaluation for the left knee from June 6, 2012.  As this award does not represent a total grant of the benefits sought on appeal, the claim for an increased rating for left knee disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal except as to the appeal brief.

The issue of entitlement to an evaluation in excess of 20 percent prior to June 6, 2012, and in excess of 30 percent thereafter for left knee disability is addressed in the Remand below.

FINDINGS OF FACT

1.  Service connection for right knee disability was denied in unappealed February 1994 rating decision

2.  The evidence received since the February 1994 decision is cumulative or redundant of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and is insufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen a claim for service connection for right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

Here, VA provided the Veteran fully adequate VCAA notice for the issues on appeal in letters dated in November 2006, January 2007, and May 2012.  Also, the Veteran has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA further satisfied its duty to assist the Veteran.  VA obtained all available service treatment records and VA treatment records.  VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen until new and material evidence has been presented.  See 38 C.F.R. § 3.159(c)(4).

The Board previously remanded this case to provide the Veteran with adequate VCAA notice on the claim to reopen and to obtain outstanding medical records.  The actions requested by Board were completed.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the claim to reopen.


II. Claim to Reopen

The RO denied the claim for service connection for right knee disability in a February 1994 rating decision.  The RO notified the Veteran of this decision in a March 1994 letter.  No appeal was filed and this decision became final.  VA received a claim to reopen the previously denied claim in October 2006.

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Having carefully reviewed the record, the Board finds that new and material has not been submitted to reopen the previously denied claim for service connection for right knee disability.  The claim was denied in 1994 because the evidence failed to show that right knee disorder was incurred in or aggravated by service, noting that the Veteran had a right knee disorder prior to service entry, and that his right knee disorder was not secondary to service-connected left knee disability.  At this time, the Veteran's right knee was diagnosed with osteoarthritis.  In statements from the Veteran submitted after that 1994 decision, he reported right leg disability secondary to service-connected left knee disability.  VA treatment records show bilateral osteoarthritis of the knees and bilateral knee complaints.

The recent evidentiary submissions, lay and medical, do not cure any prior evidentiary defect.  To the extent that the Veteran is asserting that his right leg disability is secondary to his left knee disability, such contentions were previously of record and considered at the time of the prior denial.  Thus, this information is merely cumulative of information previously of record.  The evidence is not new and essentially duplicative of evidence previously before VA decision makers at the time of the last final adjudication.  

Thus, new and material evidence to reopen the previously disallowed claim has not been submitted.  Accordingly, the petition to reopen is denied.


ORDER

The petition to reopen the previously denied claim for service connection for right knee disability is denied.


REMAND

In response to the Board's May 2012 Remand, the Veteran was scheduled for an examination to address the severity of his service-connected left knee disability.  The Veteran was subsequently examined in June 2012.  However, the report of this examination is not adequate to rate the disability.  While the examination contains information to evaluation various aspects of the Veteran's left knee disability such as limitation of flexion and extension, it does not provide sufficient information to evaluate any instability or subluxation.  The examination report notes that the Veteran had advanced degenerative changes with lateral subluxation.  However, the examiner was unable to test left knee stability due to pain.  While there was no history of recurrent patellar subluxation/dislocation, the examiner noted that there was a meniscus condition with frequent episodes of joint pain, but no locking or joint effusion.  On remand, the Veteran should be afforded a new VA examination that addresses the severity of any current instability and/or subluxation of the left knee.

Accordingly, the appeal is REMANDED to the agency of original jurisdiction for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the severity of any current recurrent subluxation and/or lateral instability associated with his service-connected left knee disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all pertinent symptomatology associated with the Veteran's left knee disorder and should provide the following information:  

a.  The examiner should indicate whether the Veteran's service-connected left knee disability is manifested by either (i) recurrent subluxation, and/or (ii) lateral instability.  

b.  If so, the examiner should describe the severity any subluxation or lateral instability of the left knee.

2.  Review the record, arrange for any follow-up development indicated, and readjudicate the claim.  Thereafter, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond. The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.   See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


